Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 1 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 2 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 3 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 4 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 5 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 6 of 7
Case 16-30971   Doc 42   Filed 02/09/21 Entered 02/09/21 12:01:22   Desc Main
                           Document     Page 7 of 7
